DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 18 are presented for examination. Claims 1 - 4, 6 - 9, and 10 - 17 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element 57 in paragraph [0030] is not shown in the drawings, for example FIG. 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 60 in FIG. 1 is not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 

Claims 1 - 4, 7, 8 10, 14 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rebello et al (U.S. Patent 7,219,043 B2), hereinafter “Rebello”, and further in view of Liefke et al. (“Aerodynamic Impact of Manufacturing Variation on a Nonaxisymmetric Multi-Passage Turbine Stage with Adjoint CFD”), hereinafter “Liefke”.

As per claim 1, Rebello discloses:
creating a finite element mesh modeling the component design (Rebello, paragraph [0042] discloses a simplified mesh of a design model obtained for analysis (finite element analysis).)

morphing a finite element mesh of a legacy design to the finite element mesh of the component design (Rebello, paragraph [0049] discloses obtaining analysis data from the analysis and paragraph [0050] adds the analysis data to revise the master model, including modifying the master model with regards to a component design by modifying geometric parameters, which updates the master model and in term a copy of the master model  and design analysis context model are also updated with the updated geometric parameters.)

Rebello does not expressly disclose:
applying measurement variations from the legacy design to the finite element mesh of the component design.

Liefke however discloses:
applying measurement variations from the legacy design to the finite element mesh of the component design (Liefke, page 3, left column, lines 25 - 30 discloses generating a mesh for a turbine, with page 3, right column, lines 5 - 20 through page 4, left column, lines 1 - 4 adds geometry data of a blade obtained, including surface data with regards to a FEM mesh and imposing deformation data based on FEM calculations of the baseline turbine component, and applying mesh morphing to move portions of the blade surface to obtain deviations. Page 5, left column, lines 6 - 14 adds blade thickness and stagger angles are impacted by the variation (MV) that changes the area of the passage throat, as shown in FIG. 4.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modifying geometric parameters of a master model that and a copy of the master model with regards to a turbine blade teaching of Rebello with the morphing of deformation of a mesh of turbine components, including a blade, teaching of Liefke. The motivation to do so would have been because Liefke discloses the benefit of using a high number of evaluations in evaluation of multiple passage (turbine stage multi-passage model) in a Monte Carlo Simulation, to guarantee a sufficient number of blade scan combinations for each passage as well as to reduce the statistical of the Monte Carlo Simulation (Liefke, page 4, left column, lines 32 - 37).

As per claim 14: Rebello discloses:
a self-contained computerized system comprising a processor (Rebello, paragraph [0079] discloses a system including a computer with software to perform the tasks, including generating the master model using geometry. A computer typically comprises at least one processor to execute the software to perform the tasks.)

and a memory, the memory storing instructions for causing the self-contained computerized system to 
(Rebello, paragraph [0079] discloses a system including a computer with software to perform the tasks, including generating the master model using geometry.  A computer typically comprises at least one form of memory to store data and software for execution.)

perform the process of morphing a finite element mesh of a legacy design to the finite element mesh of the component design (Rebello, paragraph [0049] discloses obtaining analysis data from the analysis and paragraph [0050] adds the analysis data to revise the master model, including modifying the master model with regards to a component design by modifying geometric parameters, which updates the master model and in term a copy of the master model  and design analysis context model are also updated with the updated geometric parameters.)

Rebello does not expressly disclose:
applying measurement variations from the legacy design to the finite element mesh of the component design.

Liefke however discloses:
applying measurement variations from the legacy design to the finite element mesh of the component design (Liefke, page 3, left column, lines 25 - 30 discloses generating a mesh for a turbine, with page 3, right column, lines 5 - 20 through page 4, left column, lines 1 - 4 adds geometry data of a blade obtained, including surface data with regards to a FEM mesh and imposing deformation data based on FEM calculations of the baseline turbine component, and applying mesh morphing to move portions of the blade surface to obtain deviations. Page 5, left column, lines 6 - 14 adds blade thickness and stagger angles are impacted by the variation (MV) that changes the area of the passage throat, as shown in FIG. 4.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modifying geometric parameters of a master model that and a copy of the master model with regards to a turbine blade teaching of Rebello with the morphing of deformation of a mesh of turbine components, including a blade, teaching of Liefke. The motivation to do so would have been because Liefke discloses the benefit of using a high number of evaluations in evaluation of multiple passage (turbine stage multi-passage model) in a Monte Carlo Simulation, to guarantee a sufficient number of blade scan combinations for each passage as well as to reduce the statistical of the Monte Carlo Simulation (Liefke, page 4, left column, lines 32 - 37).

	For claim 2: The combination of Rebello and Liefke discloses claim 2: The process of claim 1, wherein:
applying measurement variations from the legacy design to the finite element mesh of the component design comprises identifying a plurality of dimensional features of the legacy design (Liefke, page 4, left column, lines 20 - 22 discloses duplicating at least a portion of the turbine multi-passage model, creating identical passages that includes the baseline geometry.)

at least one dimensional feature correlation corresponding to at least two of the dimensional features in the plurality of dimensional features (Liefke, page 4, left column, lines 20 - 26 adds that during the duplication of the model, the vane block is duplicated and includes the same multi-passages with the same geometry as the original model, and the nodes of one of the components is replaced with deformed nodes to maintain general block connectivity, with the result provided in FIG. 1.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modifying geometric parameters of a master model that and a copy of the master model with regards to a turbine blade teaching of Rebello with the morphing of deformation of a mesh of turbine components, including a blade, teaching of Liefke and the additional teaching of duplicating a model to obtain an identical model with the same geometry but with deformed nodes at different locations, also found in Liefke. The motivation to do so would have been because Liefke discloses the benefit of using a high number of evaluations in evaluation of multiple passage (turbine stage multi-passage model) in a Monte Carlo Simulation, to guarantee a sufficient number of blade scan combinations for each passage as well as to reduce the statistical of the Monte Carlo Simulation (Liefke, page 4, left column, lines 32 - 37).

For claim 3: The combination of Rebello and Liefke discloses claim 3: The process of claim 2, comprising:
applying each of the dimensional features of the legacy design to a corresponding location of the morphed component design (Liefke, page 3, right column, lines 18 - 22 discloses deforming with regards to the FEM mesh using mesh morphing to change the position of the interpolated nodes on the blade surface.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modifying geometric parameters of a master model that and a copy of the master model with regards to a turbine blade teaching of Rebello with the morphing of deformation of a mesh of turbine 

For claim 4: The combination of Rebello and Liefke discloses claim 4: The process of claim 3, wherein:
applying each of the dimensional features of the legacy design to the corresponding location of the component design includes applying at least one dimensional feature correlation to the corresponding location of the component design (Liefke, page 3, right column, lines 11 - 22 discloses deforming the FEM mesh using mesh morphing to change the position of the nodes on the blade surface, due to the interpolation of the mesh nodes moved from the initial model based on a cold to hot deformation step.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modifying geometric parameters of a master model that and a copy of the master model with regards to a turbine blade teaching of Rebello with the morphing of deformation of a mesh of turbine components, including a blade, teaching of Liefke and the additional teaching of the location of the mesh morphing during deformation in the FEM mesh, also found in Liefke. The motivation to do so would have been because Liefke discloses the benefit of using a high number of evaluations in evaluation of multiple passage (turbine stage multi-passage model) in a Monte Carlo Simulation, to guarantee a sufficient number of blade scan combinations for each passage as well as to reduce the statistical of the Monte Carlo Simulation (Liefke, page 4, left column, lines 32 - 37).

For claim 7: The combination of Rebello and Liefke discloses claim 7: The process of claim 1, wherein:
applying measurement variations from the legacy design to the finite element mesh of the component design occurs during the morph of the finite element mesh of the legacy design to the finite element mesh of the  (Liefke, page 3, right column, lines 5 - 20 through page 4, left column, lines 1 - 4 discloses geometry data of a blade obtained, including surface data with regards to a FEM mesh and imposing deformation data based on FEM calculations of the baseline turbine component, and applying mesh morphing to move portions of the blade surface to obtain deviations.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modifying geometric parameters of a master model that and a copy of the master model with regards to a turbine blade teaching of Rebello with the morphing of deformation of a mesh of turbine components, including a blade, teaching of Liefke and the additional teaching of deviations of the blade surface occurring during the mesh morphing process, also found in Liefke. The motivation to do so would have been because Liefke discloses the benefit of using a high number of evaluations in evaluation of multiple passage (turbine stage multi-passage model) in a Monte Carlo Simulation, to guarantee a sufficient number of blade scan combinations for each passage as well as to reduce the statistical of the Monte Carlo Simulation (Liefke, page 4, left column, lines 32 - 37).

For claim 8: The combination of Rebello and Liefke discloses claim 8: The process of claim 7, wherein:
morphing the finite element mesh of the legacy design to the finite element mesh of the component design includes transforming the measurement variations from the legacy design to the component design (Liefke, page 3, right column, lines 5 - 20 through page 4, left column, lines 1 - 4 discloses mesh nodes moved based on a cold to hot deformation process and interpolating the mesh nodes onto the geometry, and imposing  FEM calculated deformation on turbine component by moving the surface nodes of the blade surface to a different position, resulting in a plurality of deformed meshes.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modifying geometric parameters of a master model that and a copy of the master model with regards to a turbine blade teaching of Rebello with the morphing of deformation of a mesh of turbine components, including a blade, teaching of Liefke and the additional teaching of different location of mesh nodes 

For claim 10: The prior art of Rebello discloses claim 10: The process of claim 1, further comprising:
determining an expected functional acceptance of the component design (Rebello, paragraph [0053], discloses a satisfactory design for a blade obtained based on the revision of the master model.)

Rebello does not expressly disclose:
analyzing the component design including the applied measurement variations.

Liefke however discloses:
analyzing the component design including the applied measurement variations (Liefke, page 5, right column, lines 11 - 17 discloses the multi-passage simulation perform, in which multiple blades with high magnitude of manufacturing variation (MV) are lower, providing less amplification and a smaller scatter range compared to considering the impact of one blade passage with variations.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modifying geometric parameters of a master model that and a copy of the master model with regards to a turbine blade teaching of Rebello with the morphing of deformation of a mesh of turbine components, including a blade, teaching of Liefke and the additional teaching of the comparison of a one blade passage with variations with multiple blades with manufacturing variations, also found in Liefke. The motivation to do so would have been because Liefke discloses the benefit of using a high number of evaluations in evaluation of multiple passage (turbine stage multi-passage model) in a Monte Carlo Simulation, to guarantee a sufficient 

For claim 11: The combination of Rebello and Liefke discloses claim 11: The process of claim 10, further comprising:
releasing the component design to a manufacturing system in response to the determined functional acceptance (Rebello, paragraph [0055] discloses geometric dimensions and tolerances (GD&T) added to the master model for manufacturing, based on paragraph [0053], providing a satisfactory design for a blade obtained based on the revision of the master model.)

For claim 12: The combination of Rebello and Liefke discloses claim 12: The process of claim 1, wherein:
the process is operated within a self-contained computerized system (Rebello, paragraph [0079] discloses a system including a computer with software to perform the tasks, including generating the master model using geometry.)

For claim 17: The combination of Rebello and Liefke discloses claim 17: The process of claim 16, wherein:
applying each of the dimensional features of the legacy design to the corresponding location of the component design includes applying at least one dimensional feature correlation to the corresponding location of the  morphed component design (Liefke, page 3, right column, lines 11 - 22 discloses deforming the FEM mesh using mesh morphing to change the position of the nodes on the blade surface, due to the interpolation of the mesh nodes moved from the initial model based on a cold to hot deformation step.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modifying geometric parameters of a master model that and a copy of the master model with regards to a turbine blade teaching of Rebello with the morphing of deformation of a mesh of turbine components, including a blade, teaching of Liefke and the additional teaching of the location of the mesh morphing during deformation in the FEM mesh, also found in Liefke. The motivation to do so would have been 

As per claims 15 and 16, note the rejections of claims 2 and 3 above. The instant claims 15 and 16 recite substantially the same limitations as the above rejected claims 2 and 3, and are therefore rejected under the same prior art teachings.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rebello et al (U.S. Patent 7,219,043 B2), in view of Liefke et al. (“Aerodynamic Impact of Manufacturing Variation on a Nonaxisymmetric Multi-Passage Turbine Stage with Adjoint CFD”), and further in view of Young et al. (“Optimization of the Skin Thickness Distribution in the Composite Wind Turbine Blade”), hereinafter “Young”.

As per claim 6, the combination of Rebello and Liefke discloses claim 2.
The combination of Rebello and Liefke does not expressly disclose:
wherein the at least one dimensional feature correlation corresponds to a relationship between at least two of wall thickness, chord length, rotation angle, drop distance, concentricity, radial height, radial shift, and axial shift.

Young however discloses:
wherein the at least one dimensional feature correlation corresponds to a relationship between at least two of wall thickness, chord length, rotation angle, drop distance, concentricity, radial height, radial shift, and axial shift (Young, page 62, right column, lines 24 - 32 discloses analysis and finite element meshing performed on a geometric blade model, generating the blade geometry using airfoil geometry, pitch angle, skin thickness, and chord length.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modifying geometric parameters of a master model that and a copy of the master model with regards to a turbine blade teaching of Rebello and the morphing of deformation of a mesh of turbine components, including a blade, teaching of Liefke with the blade geometry in the geometric model, FEM and analysis teaching of Young. The motivation to do so would have been because Young discloses the benefit of BEM providing a GUI interface to construct a blade model for stress analysis, which can be constructed by only a few data inputs with the aid of the visualization interface (Young, page 62, right column, lines 9 - 12).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rebello et al (U.S. Patent 7,219,043 B2), in view of Liefke et al. (“Aerodynamic Impact of Manufacturing Variation on a Nonaxisymmetric Multi-Passage Turbine Stage with Adjoint CFD”), and further in view of Byers et al. (U.S. PG Pub 2018/0268536 A1), hereinafter “Byers”.

As per claim 13, the combination of Rebello and Liefke discloses claim 12.
The combination of Rebello and Liefke does not expressly disclose:
wherein the self-contained computerized system is a computer aided design (CAx) system.

Byers however discloses:
wherein the self-contained computerized system is a computer aided design (CAx) system (Byers, paragraph [0024] discloses a CAx system for identifying similar features of a part.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modifying geometric parameters of a master model that and a copy of the master model with regards to a turbine blade teaching of Rebello and the morphing of deformation of a mesh of turbine components, including a blade, teaching of Liefke with the CAx system teaching of Byers. The motivation to do so would have been because the CAx system provides the ability to generate a PMI (product and manufacturing information) that links to features by using an association type or criteria for the association type, which can be 

Allowable Subject Matter
Claims 5, 9, and 18 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Rebello et al (U.S. Patent 7,219,043 B2) discloses modifying geometric parameters of a master model that and a copy of the master model with regards to a turbine blade, with Liefke et al. (“Aerodynamic Impact of Manufacturing Variation on a Nonaxisymmetric Multi-Passage Turbine Stage with Adjoint CFD”) providing morphing of deformation of a mesh of turbine components, including a blade, and the location of the mesh morphing during deformation in the FEM mesh, along with Young et al. (“Optimization of the Skin Thickness Distribution in the Composite Wind Turbine Blade”) adding blade geometry in the geometric model, FEM and analysis, and Byers et al. (U.S. PG Pub 2018/0268536 A1) adding the use of a CAx system.
In addition, Heinze et al. (“A Parametric Model for Probabilistic Analysis of Turbine Blades Considering Real Geometric Effects”) discloses morphing the control points of design profile slices from one position to a digitized aerofoil position.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 5, wherein the at least one dimensional feature correlation is a probabilistically expected relationship between two dimensional features.

Claim 9, wherein applying measurement variations from the legacy design to the finite element mesh of the component design occurs subsequent to morphing the finite element mesh of a legacy design to the finite element mesh of the component design.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
March 24, 2022